Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 5, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment as a mail carrier due to misconduct. The record establishes that claimant left a company van unlocked with the keys in the ignition while making a stop *869on his mail route. The van, along with certified mail which had been in the van, was stolen. The van was eventually recovered, however, some of the mail was not. Although claimant maintains that it was common practice for employees to leave the keys in the ignition and there was no specific policy prohibiting such conduct, there was an established policy that employees were responsible for safeguarding company assets. Notwithstanding claimant’s attempt to excuse his actions, we find no reason to disturb the Board’s decision that claimant’s violation of the employer’s policy to safeguard the van demonstrated a failure to act in the employer’s best interest (see Matter of Cuello [Commissioner of Labor], 267 AD2d 553 [1999]; Matter of Frascino [Hudacs], 211 AD2d 842 [1995]).
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.